 Case 19-05017           Doc 17      Filed 09/24/19          Entered 09/24/19 16:30:15   Page 1 of 4




                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF CONNECTICUT
                                      BRIDGEPORT DIVISION
In re:

ALAN ALBERT LOURENCO                                           :     CHAPTER 7
                                                               :
                           Debtor                              :     CASE NO. 18-51399
---------------------------------------------------------------x
DANIEL LOURENCEO                                               :     ADV. PROC. NO. 19-05017
                                                               :
                           Plaintiff                           :
vs.                                                            :
                                                               :
ALAN ALBERT LOURENCO, ALBERT                                   :
LOURENCO, A L REAL ESTATE HOLDINGS :
LLC, L&L PARTNERS, LLC, DANBURY                                :
RENT-A TRUCK, INC.                                             :
                                                               :
                           Defendants                          :
---------------------------------------------------------------x

         CONSENSUAL MOTION FOR EXTENSION OF TIME TO RESPOND TO
            COMPLAINT AND TO CONTINUE PRETRIAL CONFERENCE

         The Defendant, Alan Albert Lourenco (“Defendant”), by and through his undersigned

attorneys, respectfully requests respectfully request ON CONSENT an extension of time for all

parties to respond to the Complaint through and including December 28, 2019 and continue the

pretrial conference to December 17, 2019 filed by Plaintiff. In support thereof, the Defendant

represents upon information and belief as follows:

         1.      On or about July 12, 2019, the Plaintiff commenced the above caption action

seeking various forms of relief including, inter alia, the nondishargeability of certain alleged debts

(he “Action”).




                                                         1
 Case 19-05017        Doc 17     Filed 09/24/19       Entered 09/24/19 16:30:15        Page 2 of 4




       2.      The individual litigants in the case are related – the plaintiff Daniel Lourenco is the

uncle of the Defendant and the brother of the other individual defendant, Albert Lourenco, who is

the father of the Defendant.

       3.      This Court also scheduled the initial Pretrial Conference in this action for September

17, 2019.

       4.      On or about September 9, 2019, Matthew K. Beatman of Zeisler & Zeisler, P.C.

filed an appearance on behalf of Alan Lourenco in the Action (Doc Id. 10). The undersigned is the

attorney overseeing the defense of the matter and was reviewing the underlying allegations of the

factually extensive complaint.


       5.      On or about September 9, 2019, a Joint Motion for Continuance of Pretrial

Conference (Doc Id. 11) (the “Motion”) was filed on consent on September 12, 2019 to give

recently appearing counsel an opportunity to review the matter and discuss the case with counsel

and to work on a response to the complaint. This Court granted the Motion and continued the

Pretrial Conference to October 15, 2019 (Doc Id. 12).


       6.      The undersigned has had discussions about trying to get all the parties together to

discuss settlement, preferably in mediation, before this matter has to proceed with litigation. He

believes there is a consensus for mediation amongst the family members involved in the Action.

       7.      Unexpectantly, the undersigned learned for the first-time last week that he needed

quadruple bypass surgery expeditiously. That surgery is now scheduled on October 4, 2019. Given




                                                  2
 Case 19-05017        Doc 17      Filed 09/24/19       Entered 09/24/19 16:30:15        Page 3 of 4




the nature of the surgery, it is not clear when the undersigned will be sufficiently healed and

medically cleared to return to the office, but he hopes it will be no later than late November.

        8.      The undersigned has consulted with other attorneys in the Action to discuss the

potential for mediation and if unsuccessful, to proceed with litigation and his situation. The

undersigned also discussed furthering the Action after the undersigned’s return to the office given

his role in the case. All parties have consented to do that.

        9.      The parties are now consulting with their clients for approval of a mediation process

to be scheduled after the undersigned returns to the office.

        10.     All counsel therefore believe that it would be preferable to continue all responsive

dates in the case, including dates for any party to the case to respond to the complaint and for the

completion of the Rule 26(f) report to December 28, 2019, and for the status conference to be

continued to December 17, 2019, subject to further amendment as the parties would consider any

proposed mediation to occur after the undersigned’s return after surgery.


        11.     The undersigned counsel has conferred with all appearing counsel in the Action

and they have consented to the relief requested herein.




                                                   3
 Case 19-05017        Doc 17     Filed 09/24/19       Entered 09/24/19 16:30:15     Page 4 of 4




       WHEREFORE, the Defendant respectfully requests that the Court extend the time to

respond to the Complaint filed by the Plaintiff for all parties and to file the Rule26(f) report to

December 28, 2019 and continue the pretrial conference to December 17, 2019 and grant such other

and further relief as the Court deems just and proper.

       Dated this 24th day of September, 2019 at Bridgeport, Connecticut.

                                                ALAN ALBERT LOURENCO,
                                                THE DEFENDANT


                                          By:    / s / Matthew K. Beatman
                                                Matthew K. Beatman (ct08923)
                                                Zeisler & Zeisler, P.C.
                                                10 Middle Street
                                                15th Floor
                                                Bridgeport, CT 06604
                                                Tel. 203-368-4234
                                                Email: mkbeatman@zeislaw.com
                                                Attorney for the Defendant




                                                  4
